Case 3:20-cv-02243-BAS-DEB Document 1 Filed 11/17/20 PageID.1 Page 1 of 26



     DLA PIPER LLP (US)                  DLA PIPER LLP (US)
 1   Norman Leon (pro hac forthcoming)   Karen C. Marchiano (SBN 233493)
     Norman.leon@dlapiper.com            karen.marchiano@dlapiper.com
 2   444 West Lake Street, Suite 900     2000 University Ave.
     Chicago, IL 60606-0089              East Palo Alto, CA 94303-2214
 3   T. 312.368.4000                     T. 650.833.2000
 4   BRYAN CAVE LEIGHTON PAISNER
     Jonathan C. Solish (CA SBN 67609)
 5   Jonathan.solish@bclplaw.com
     120 Broadway, Suite 300
 6   Santa Monica, CA 90401-2386 USA
     T: 310.576.2100
 7
 8   Attorneys for Plaintiff
     INTERNATIONAL FRANCHISE ASSOCIATION
 9   GRANT NIGOLIAN, P.C.                MARKS & KLEIN LLP
10   Grant A. Nigolian (CA SBN 184101)   Justin M. Klein (pro hac vice forthcoming)
     grant@gnpclaw.com                   justin@marksklein.com
11   695 Town Center Drive, Suite 700    Andrew P. Bleiman (pro hac forthcoming)
     Costa Mesa, CA 92626                andrew@marksklein.com
12   Tel: 310.853.2777                   63 Riverside Avenue
                                         Red Bank, NJ 07701
13                                       Tel: 732.747.7100
     Attorneys for Plaintiffs
14   INTERNATIONAL FRANCHISE ASSOCIATION,
     ASIAN AMERICAN HOTEL OWNERS
15   ASSOCIATION, THE SUPERCUTS
     FRANCHISEE ASSOCIATION, and the
16   DD INDEPENDENT
     FRANCHISE OWNERS ASSOCIATION
17
18                        UNITED STATES DISTRICT COURT
19                      SOUTHERN DISTRICT OF CALIFORNIA

20
     INTERNATIONAL FRANCHISE                   CASE NO. '20CV2243 BAS DEB
21
     ASSOCIATION, ASIAN AMERICAN
22   HOTEL OWNERS ASSOCIATION,                 COMPLAINT FOR
     SUPERCUTS FRANCHISEE                      DECLARATORY AND
23
     ASSOCIATION, and the DD                   INJUNCTIVE RELIEF
24   INDEPENDENT FRANCHISE OWNERS
     ASSOCIATION,
25
26                       Plaintiffs,
             v.
27
28

     EAST\177538368.1
Case 3:20-cv-02243-BAS-DEB Document 1 Filed 11/17/20 PageID.2 Page 2 of 26




 1   STATE OF CALIFORNIA; XAVIER
     BECERRA, IN HIS OFFICIAL
 2   CAPACITY AS ATTORNEY GENERAL
 3   FOR THE STATE OF CALIFORNIA;
     JULIE SU, IN HER OFFICIAL
 4   CAPACITY AS LABOR
 5   COMMISSIONER OVER THE DIVISION
     OF LABOR STANDARDS
 6   ENFORCEMENT; LILIA GARCIA-
 7   BOWER, LABOR COMMISSIONER OF
     THE CALIFORNIA DEPARTMENT OF
 8   INDUSTRIAL RELATIONS; KATIE
 9   HAGEN, DIRECTOR OF THE
     DEPARTMENT OF INDUSTRIAL
10   RELATIONS; and PATRICK HENNING,
11   DIRECTOR OF THE EMPLOYMENT
     DEVELOPMENT DIVISION,
12
13                              Defendants.

14
15                 Plaintiffs, the International Franchise Association (the “IFA”), the Asian
16   American Hotel Owners Association (“AAHOA”), the Supercuts Franchisee
17   Association (“SFA”) and the DD Independent Franchise Owners Association
18   (“DDIFO”), as and for their Complaint against Defendants, allege as follows:
19                                         INTRODUCTION
20                 1.    The IFA, AAHOA, SFA and DDIFO (collectively, “Plaintiffs”) bring this
21   lawsuit to enforce its federal rights as provided by federal statute and guaranteed by
22   the Supremacy Clause of the United States Constitution.              The Plaintiffs seek
23   declaratory and injunctive relief prohibiting Defendants from enforcing against
24   franchisors and franchisees (as those terms are defined under 16 C.F.R. § 436.1(i) and
25   (k)) California’s new test for determining whether a worker is an employee or
26   independent contractor, as interpreted by the California Supreme Court in Dynamex
27   Operations West, Inc. v. Superior Court, 4 Cal. 5th 903 (2018) (“Dynamex”) and
28
                                                     2
                                                                                    COMPLAINT
     EAST\177538368.1
Case 3:20-cv-02243-BAS-DEB Document 1 Filed 11/17/20 PageID.3 Page 3 of 26




 1   subsequently codified by the California Legislature through Assembly Bill 5 (“AB-
 2   5”) and Assembly Bill 2257 (“AB-2257”) (“California’s ABC Test”).
 3                 2.   Franchising has “existed in this country in one form or another for over
 4   150 years” (Patterson v. Domino’s Pizza, LLC, 60 Cal. 4th 474, 489 (2014)), and,
 5   more recently, has “become a ubiquitous” and “thriving business model.” Id. at 477.
 6   Under this business model, the franchisor, “sells the right to use its trademark and
 7   comprehensive business plan” to franchisees who “independently own[], run[], and
 8   staff[] the retail outlet that sells goods under the franchisor's name.” Id.
 9                 3.   Franchised businesses currently operate in more than a hundred different
10   business sectors. In addition to industries in which franchising has long been
11   prevalent, such as automotive repairs and services, hotels and motels, quick-service
12   and full-service restaurants, tax preparation businesses and real estate brokerages,
13   franchised industries also include, among many others, home health care and senior
14   care, home repair and remodeling, package shipping, hair care, fitness, financial
15   services, childcare, tutoring, and swim schools.
16                 4.   The entities that choose to operate franchised businesses are as varied as
17   the types of businesses that have chosen to franchise their business models. While a
18   large segment of franchisees are individual entrepreneurs seeking to own and operate
19   their first business, many franchisees have grown into immense operations with tens
20   of thousands of employees and hundreds of locations. Many operate multiple brands.
21   Still other franchisees are public companies. In light of its enormous growth,
22   franchising has a profound effect on the economy, both nationally and in the State of
23   California. In 2019, in California alone, there were more than 82,600 independently
24   owned and operated franchised businesses. These franchised businesses collectively
25   generated more than $82.9 billion in economic output.
26
27
28
                                                      3
                                                                                       COMPLAINT
     EAST\177538368.1
Case 3:20-cv-02243-BAS-DEB Document 1 Filed 11/17/20 PageID.4 Page 4 of 26




 1                 5.   Further, franchisees are significant job creators in their communities. In
 2   2019, franchisees in this State employed almost 827,000 people, and collectively
 3   generated $35.3 billion in payroll.
 4                 6.   Franchisors and franchisees share the common goals of success and
 5   survival. Matters which restrict or undermine franchisors will invariably have an
 6   equal or greater detrimental effect on franchisees (who rely heavily on the franchisor’s
 7   brand and systems for operation) and the nearly 827,000 people employed by
 8   franchised businesses in this State.
 9                 7.   Franchising offers a wide array of individuals the opportunity to develop,
10   own, and operate their own businesses and, as such, franchising represents for many
11   Americans a piece of the American Dream. This is especially true for those whose
12   education level or other characteristics could pose barriers in other industries.
13                 8.   Franchising is also a statutorily recognized and permissible method of
14   doing business. Without exception, all of the statutes that regulate franchising
15   recognize that the relationship between a franchisor and its franchisees is a
16   commercial relationship, not an employment relationship. Importantly, the Federal
17   Trade Commission (“FTC”), which authorizes and regulates the sale of franchises in
18   the United States, defines a “franchise” in part as “any continuing commercial
19   relationship or arrangement” whereby the franchisor promises that the franchisee
20   “will obtain the right to operate a business that is identified or associated with the
21   franchisor’s trademark ....” 16 C.F.R. § 436.1(h)(1). (16 C.F.R. § 436 et seq. is
22   hereinafter the “Franchise Rule”).
23                 9.   The FTC Franchise Rule defines a “franchise” as “any continuing
24   commercial relationship or arrangement, whatever it may be called, in which the
25   terms of the offer or contract specify, or the franchise seller promises or represents,
26   orally or in writing, that ... [t]he franchisor will exert or has authority to exert a
27   significant degree of control over the franchisee’s method of operation, or provide
28
                                                      4
                                                                                       COMPLAINT
     EAST\177538368.1
Case 3:20-cv-02243-BAS-DEB Document 1 Filed 11/17/20 PageID.5 Page 5 of 26




 1   significant assistance in the franchisee's method of operation.” 16 C.F.R. § 436.1
 2   (emphasis added).
 3                 10.   Likewise, the FTC Franchise Rule requires that a franchisee receive from
 4   the franchisor “the right to operate a business that is identified or associated with the
 5   franchisor’s trademark, or to offer, sell, or distribute goods, services, or commodities
 6   that are identified or associated with the franchisor's trademark.” 16 C.F.R. § 436.1.
 7   And, the federal statute which permits the licensing of trademarks (the Lanham Act)
 8   mandates that trademark licensors maintain control over the use of their trademarks.
 9   See 15 U.S.C. §1127 (2000). In fact, “[w]here a licensor fails to exercise adequate
10   quality control over a licensee, a court may find that the trademark owner has
11   abandoned the trademark, in which case the owner would be estopped from asserting
12   rights to the trademark.” Barcamerica Int’l v. Tyfield Importers, Inc., 289 F.3d 589,
13   595 (9th Cir. 2002).
14                 11.   These controls, however, are not just intended to protect a franchisor’s
15   system or the value of its trademarks. Because “uniformity of product and control of
16   its quality cause the public to turn to franchise restaurants” (Burger King Corp. v.
17   Stephens, 1989 WL 147557, at *12 (E.D. Pa. Dec. 6, 1989)), the value of the brand a
18   franchisee chooses to affiliate with is directly impacted by a franchisor’s ability to
19   maintain consistency and quality. “By following the standards used by all stores in
20   the same chain, the self-motivated franchisee profits from the expertise, goodwill, and
21   reputation of the franchisor.” Patterson, 60 Cal. 4th 477. A satisfactory experience
22   in one franchised location may encourage a consumer to visit that location again, or,
23   critically, other locations in the system that offer the same satisfactory experience.
24   Conversely, consumer dissatisfaction with an experience at a single franchised
25   location can be attributed to the franchise system as a whole. Therefore, the standards
26   a franchisor is required to establish greatly impact and help protect a franchisee’s
27   investment and the equity it has built in its business.
28
                                                      5
                                                                                      COMPLAINT
     EAST\177538368.1
Case 3:20-cv-02243-BAS-DEB Document 1 Filed 11/17/20 PageID.6 Page 6 of 26




 1                 12.   Franchisors, franchisees, and franchisees’ employees who work in
 2   franchised businesses all derive mutual benefit from this unique, controlled, and
 3   codified “business relationship”. See, e.g., Cal. Corp. Code §31001; §31005(a)(2);
 4   and §31011.
 5                 13.   A franchisor’s controls over system standards help protect the interests
 6   of consumers. By establishing and enforcing standards for operational matters like
 7   cleanliness, food storage and preparation, and safety, franchisors not only protect the
 8   expectations of consumers who choose to patronize franchised businesses, but help
 9   ensure that guidelines are put in place to protect their health and safety.
10                 14.   The FTC Franchise Rule is logically consistent in treating franchise
11   relationships and employment relationships as mutually exclusive – i.e. a franchise is
12   not an employment relationship.
13                 15.   The California Legislature has enacted two statutes to regulate franchise
14   relationships in this State (the California Franchise Investment Law [the “CFIL”] and
15   the California Franchise Relations Act [the “CFRA”]). These statutes have co-existed
16   with the Lanham Act for almost 50 years because they contain similar definitions of
17   the “franchise” relationship and, thus, are legally compatible.             Like the FTC’s
18   Franchise Rule, these enactments repeatedly characterize franchises as “businesses”
19   and describe the relationship created between a franchisor and a franchisee as a
20   “business relationship.” See, e.g., Cal. Corp. Code §31001 (disclosures are designed
21   to give a better understanding of the parties “business relationship”); §31005(a)(2)
22   (“[t]he operation of the franchisee’s business” must be substantially associated with
23   the franchisor’s trademark); §31011 (franchise fee is the amount paid “for the right to
24   enter into a business under a franchise agreement”).
25                 16.   For clarity, it is not suggested in any manner that the CFIL, the CFRA or
26   any other state statute that deals with franchising is somehow preempted, or
27   inconsistent with, the FTC Franchise Rule or the Lanham Act.
28
                                                      6
                                                                                       COMPLAINT
     EAST\177538368.1
Case 3:20-cv-02243-BAS-DEB Document 1 Filed 11/17/20 PageID.7 Page 7 of 26




 1                 17.   California’s ABC Test, however, is irreconcilable with the federal laws
 2   that regulate franchising and the trademark license underlying all franchised
 3   businesses. The ABC Test impermissibly impinges on the essential feature of the
 4   franchise model—control over brand-specific systems and business models. Without
 5   control, franchisors would be forced to abandon their required support and system
 6   oversight, resulting in harm to both franchisees and consumers.
 7                 18.   Prong A of California’s ABC Test, which requires a showing that workers
 8   are entirely free from the control of the hiring entity in connection with the
 9   performance of work both under contract and in fact, threatens to convert all franchise
10   relationships into employment relationships, and thus conflicts with and undermines
11   the federally approved franchise business model.
12                 19.   Specifically, under Prong A of the ABC Test, a person may not be
13   classified as an independent contractor unless that person is “free from control and
14   direction in connection with the performance of the service, both under his contract
15   for the performance of service and in fact.” Cal. Labor Code § 2775(b)(1) (emphasis
16   added). As such, the ABC Test, if strictly interpreted to apply to a franchisor-
17   franchisee relationship, would have the perverse effect of converting all franchise
18   relationships, which necessarily require some element of control as defined by the
19   FTC Franchise Rule, into employment relationships despite those relationships being
20   arms’ length and governed by contract.
21                 20.   Similarly, under Prong B of the ABC Test, a person may not be classified
22   as an independent contractor unless that person “performs work that is outside the
23   usual course of the hiring entity’s business.” Cal. Labor Code 2775(b)(1)(B). By
24   definition all franchisees are granted the right to operate a business that is identified
25   or associated with the franchisor’s trademark.” 16 C.F.R. 436.1(h). If operating a
26   business identified or associated with the franchisor’s trademark (or offering, selling,
27   or distributing goods, services, or commodities that are identified or associated with
28
                                                      7
                                                                                      COMPLAINT
     EAST\177538368.1
Case 3:20-cv-02243-BAS-DEB Document 1 Filed 11/17/20 PageID.8 Page 8 of 26




 1   the franchisor’s trademark) is considered performing work that is within the usual
 2   course of the franchisor’s business, and the ABC test otherwise applies to franchisees,
 3   then franchisees (under federal law) would be employees under the ABC Test.
 4                 21.   Recently, this dissonance between the ABC Test and the franchise
 5   business model was emphasized by the United States District Court for the District of
 6   Massachusetts. In the case of Dhananjay Patel v. 7-Eleven, Inc., No. 1:17-cv-11414-
 7   NMG. (Sept. 10, 2020), the District Court correctly identified the “inherent conflict”
 8   between the FTC Franchise Rule and Massachusetts’ version of the ABC Test, which
 9   mirrors California’s version of the ABC Test. The Court stated that: “It cannot be the
10   case, as plaintiffs suggest, that, in qualifying as a franchisee pursuant to the FTC’s
11   definition, an individual necessarily becomes an employee. In effect, such a ruling
12   by this Court would eviscerate the franchise business model, rendering those who are
13   regulated by the FTC Franchise Rule criminally liable for failing to classify their
14   franchisees as employees.” Patel, 2020 U.S. Dist. LEXIS 165057, at *24.
15                 22.   As noted above, Prong A of California’s ABC Test requires that a person
16   be “free from control and direction in connection with the performance of the service,
17   both under his contract for the performance of service and in fact.” Cal. Labor Code
18   § 2775(b)(1) (emphasis added). This cannot be reconciled with the FTC Franchise
19   Rule. Specifically, the FTC Franchise Rule precludes satisfaction of Prong A exactly
20   in the manner identified by Patel because the FTC Franchise Rule defines a franchise
21   as a relationship in which “the franchisor will exert or has authority to exert a
22   significant degree of control over the franchisee’s method of operation ….”. Patel,
23   2020 U.S. Dist. LEXIS 165057, at *19 citing 16 C.F.R. § 436.1 (emphasis added).
24                 23.   The ABC Test thus stands as an obstacle to the accomplishment and
25   execution of the full purposes and objectives of Congress, including the authorization
26   and regulation of the sale of franchises and the licensing of trademarks in connection
27   therewith.
28
                                                     8
                                                                                      COMPLAINT
     EAST\177538368.1
Case 3:20-cv-02243-BAS-DEB Document 1 Filed 11/17/20 PageID.9 Page 9 of 26




 1                 24.   For these and the additional reasons set forth below, Plaintiff seeks a
 2   declaration that California’s ABC Test as applied to franchisors and franchisees is
 3   preempted by the FTC Franchise Rule and the Lanham Act, and a corresponding
 4   injunction prohibiting Defendants from enforcing California’s ABC Test against
 5   franchisors and franchisees.
 6                                    JURISDICTION AND VENUE
 7                 25.   This Court has subject matter jurisdiction over this matter under 28
 8   U.S.C. § 1331, in that this action arises under the Constitution and laws of the United
 9   States, including the Supremacy Clause (U.S. Const. Art. VI), the Lanham Act (15
10   U.S.C. § 1051, et seq.), and the FTC Franchise Rule (16 CFR § 436.1, et seq.). This
11   Court also has subject matter jurisdiction over this matter under 28 U.S.C. § 2201 in
12   that this is a proceeding for declaratory judgment and injunctive relief under 28 U.S.C.
13   §§ 2201-2202 and the Supremacy Clause of the United States Constitution. This
14   action presents an actual controversy within the Court’s jurisdiction.
15                 26.   Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)
16   Plaintiffs’ members entered into franchise agreements that contemplate performance
17   in this judicial district, such that a substantial part of the events giving rise to the
18   claims occurred in this judicial district.
19                                               PARTIES
20                 27.   The IFA is the world’s oldest and largest organization representing the
21   franchising industry. Since 1960, it has educated franchisors and franchisees on
22   beneficial methods and business practices to improve franchising. It also advocates
23   on behalf of franchisors and franchisees. Through its educational, public-policy, and
24   government-relations programs, it furthers the interests of the more than 733,000
25   franchise establishments which span over 300 different industries, support nearly 7.6
26   million jobs, and contribute more than $674 billion to the U.S. economy. Its members
27   operate in all 50 states, including California.
28
                                                      9
                                                                                       COMPLAINT
     EAST\177538368.1
Case 3:20-cv-02243-BAS-DEB Document 1 Filed 11/17/20 PageID.10 Page 10 of 26




 1                 28.   AAHOA is the largest hotel owners’ association in the nation. AAHOA’s
 2   more than 19,500 members own almost one in every two hotels in the United States.
 3   With billions of dollars in property assets and hundreds of thousands of employees,
 4   AAHOA’s members are core economic contributors in virtually every community.
 5   AAHOA’s mission is to advance and protect the business interests of hotel owners
 6   through advocacy, industry leadership, professional development, member benefits,
 7   and community engagement.
 8                 29.   Supercuts Franchisee Association (“SFA”) represents over 1500 salons
 9   across the United States, including in the State of California. Founded in 1985, SFA
10   is dedicated to enhancing the personal and professional lives of its members through
11   education, leadership development, best practice sharing and advocacy in the
12   franchising and Salon Industries. The SFA is a founding member of the Washington,
13   D.C. based Coalition of Franchisee Associations.
14                 30.   The DD Independent Franchise Owners Association (“DDIFO”) is an
15   independent association of Dunkin’ franchisees located throughout the United States,
16   including in the State of California. DDIFO has been advocating for and protecting
17   the interests of its members since 1989. DDIFO is a founding member of the
18   Washington, D.C. based Coalition of Franchisee Associations and proudly supports
19   the Dunkin’ brand and the franchise ownership business model in Washington, D.C.
20   and in state legislatures throughout the United States.
21                 31.   The IFA, AAHOA, SFA and the DDIFO have standing to pursue this
22   action as associations because: (a) one or more of each of their members would have
23   standing to sue in their own right; (b) the interests asserted in this litigation are
24   germane to the their purposes as associations promoting and defending the franchise
25   business model; and (c) neither the asserted claims nor the requested relief requires
26   their members to participate individually. See Hunt v. Washington State Apple
27   Advertising Commission, 432 U.S. 333 (1977).
28
                                                    10
                                                                                    COMPLAINT
     EAST\177538368.1
Case 3:20-cv-02243-BAS-DEB Document 1 Filed 11/17/20 PageID.11 Page 11 of 26




 1                 32.   Defendant State of California is a sovereign state.
 2                 33.   Defendant Xavier Becerra is the Attorney General of California and is
 3   charged with enforcing and defending all state laws, including the California Labor
 4   Code and California’s wage orders. California’s wage orders are constitutionally
 5   authorized, quasi-legislative regulations that have the force of law. See Cal. Const.,
 6   art. XIV, § 1; Cal. Labor Code §§ 1173, 1178, 1178.5, 1182, 1185; Industrial Welfare
 7   Comm’n v. Superior Court, 27 Cal. 3d 690, 700-703 (1980). Because this action
 8   challenges the constitutional validity of the wage orders and the Labor Code as
 9   authoritatively interpreted by the California Supreme Court (see Auto Equity Sales,
10   Inc. v. Superior Court of Santa Clara County, 369 P.2d 937, 939 (1962) (“The
11   decisions of this court are binding upon and must be followed by all the state courts
12   of California”)), the Attorney General is an appropriate party to defend this action.
13   See Cal. Gov’t Code § 12510 et seq.
14                 34.   Defendant Julie Su is the Secretary of the California Labor and
15   Workforce Development Agency. The Labor and Workforce Agency is an executive
16   branch agency overseeing the Department of Industrial Relations and its Divisions,
17   including the Division of Labor Standards Enforcement and the Industrial Welfare
18   Commission, the Employment Development Department, and the California
19   Unemployment Insurance Appeals Board. See Cal. Gov’t Code § 12813.
20                 35.   Defendant Katie Hagen is the Director of the Department of Industrial
21   Relations, an executive agency in California that is charged with defending,
22   amending, and republishing California’s Wage Orders.1 See Cal. Labor Code § 1182.
23
24
25   1
             The Industrial Welfare Commission, a five-member commission within the Department of
     Industrial Relations (Cal. Labor Code § 70), is charged by statute with promulgating wage orders
26   for various industries. Cal. Labor Code § 517. Although the IWC was defunded by the Legislature
27   effective July 1, 2004, its wage orders remain in effect. Bearden v. U.S. Borax, Inc., 138 Cal. App.
     4th 429, 434 (2006).
28
                                                      11
                                                                                             COMPLAINT
     EAST\177538368.1
Case 3:20-cv-02243-BAS-DEB Document 1 Filed 11/17/20 PageID.12 Page 12 of 26




 1                 36.   Defendant Lilia Garcia-Brower is the Labor Commissioner of the
 2   California Department of Industrial Relations, which is a department of the California
 3   Labor and Workforce Development Agency. The Office of the Labor Commissioner
 4   (also known as the State “Division of Labor Standards Enforcement,” or “DLSE”) is
 5   specifically empowered by the Legislature to interpret and enforce the Industrial
 6   Welfare Commission (“IWC”) Wage Orders. See Cal. Labor Code §§ 61 and 1193.5.
 7   The DLSE investigates complaints and takes enforcement actions against companies,
 8   seeking to impose penalties on the basis that the company has misclassified
 9   employees as independent contractors. Enforcement actions taken by the DLSE
10   include audits of payroll records, collection of unpaid wages, and issuing citations for
11   violations of any applicable wage order and Labor Code provisions. The DLSE also
12   adjudicates wage claims, pursuant to California Labor Code §§ 96 and 98, on behalf
13   of franchisees who file claims contending that they are employees misclassified as
14   independent contractors.
15                 37.   Defendant Patrick Henning is the Director of the Employment
16   Development Department. The Employment Development Department is specifically
17   empowered by the Legislature to interpret and enforce the Unemployment Insurance
18   Code. See Unemployment Ins. Code § 317.
19                 38.   Defendants Becerra, Su, Hagen, Garcia-Bower, and Henning are sued in
20   their official capacities as representatives of California and as the officials responsible
21   for enforcing California’s ABC Test.
22                                     The Nature Of Franchising
23                 39.   Until the Lanham Act was passed in 1946, licensing a trademark was
24   deemed a deceptive trade practice. Once the Act was passed, a trademark could only
25   be licensed as long as the licensor “sufficiently policed and inspected its licensees’
26   operations to guarantee the quality of the products they sold under its trademarks to
27
28
                                                    12
                                                                                     COMPLAINT
     EAST\177538368.1
Case 3:20-cv-02243-BAS-DEB Document 1 Filed 11/17/20 PageID.13 Page 13 of 26




 1   the public.” Dawn Donut Co. v. Hart’s Food Stores, Inc., 267 F.2d 358, 367 (2d Cir.
 2   1959).
 3                 40.   The establishment of the right to license a trademark created the modern
 4   franchise business model and has fueled the explosive growth of franchising over the
 5   last seven decades. That business model and the “contractual arrangement [that
 6   underlies all franchised businesses] benefits both parties.” Patterson, 60 Cal. 4th at
 7   477.
 8                 41.   On the franchisor’s side, franchising allows franchisors to monetize their
 9   brands and intellectual property in a way that both (i) preserves the powerful
10   performance incentives associated with individual ownership at the retail level, and
11   (ii) minimizes the investment in organizational structure and capabilities (including
12   human capital and financial capital) needed to create a fully integrated retail business.
13   In this way, franchising allows franchisors to focus on the development of the know-
14   how they license to their franchisees, who pay royalties and fees for the right to use
15   this know-how and “the right to sell products or services under the franchisor’s name
16   and trademark.” Patterson, 60 Cal. 4th at 489.
17                 42.   On the franchisee’s side, franchisees receive among other things the
18   advantages of brand equity of the franchisor’s brand which draws customers to their
19   retail businesses. Brand equity may not only drive up the revenue a franchisee might
20   expect as compared to a similar, independent business, but may also impact the value
21   of a franchised business, which inures to a franchisee’s benefit during the business’s
22   operations and when that franchisee elects to sell the franchised business.
23   Accordingly, part of the value a franchisee receives when the franchisee enters into a
24   franchise agreement is the franchisor’s motivation and commitment to expend money
25   and effort maintaining and enhancing the brand’s value in addition to other benefits
26   including the provision of training, marketing assistance as well system controls and
27   oversight.
28
                                                      13
                                                                                        COMPLAINT
     EAST\177538368.1
Case 3:20-cv-02243-BAS-DEB Document 1 Filed 11/17/20 PageID.14 Page 14 of 26




 1                 43.   Franchisors build brand equity by, among other things, enforcing quality
 2   standards. The failure to enforce standards can impact each franchisee and the value
 3   of a franchisor’s trademark. Consumer dissatisfaction at a single franchised location
 4   may be wrongfully attributed to the entire system, thereby damaging the value of a
 5   franchisee’s business, the goodwill associated with the franchisor’s brand, and the
 6   health of a franchise system as a whole.
 7                 44.   In addition, franchisors offer their franchisees access to a tested
 8   operational system. As the California Supreme Court has observed, in addition to a
 9   license to use the franchisor’s trademark, a franchisee “also acquires a business plan,
10   which the franchisor has crafted for all of its stores. This business plan requires the
11   franchisee to follow a system of standards and procedures. A long list of marketing,
12   production, operational, and administrative areas is typically involved. The
13   franchisor’s system can take the form of printed manuals, training programs,
14   advertising services, and managerial support, among other things.” Patterson, 60 Cal.
15   4th at 489-90 (emphasis omitted).
16                 45.   Access to a franchisor’s system creates significant operational
17   efficiencies which are intended to reduce franchisee financial risks because, instead
18   of having to create an entirely new business from the ground up, a franchisee has
19   access to an established brand and business system and can trade on the consumer
20   goodwill that the brand has generated as a result of the “control over the franchisees’
21   method of operation” exercised by the franchisor.
22                 46.   Notwithstanding the franchisor’s establishment of a detailed operational
23   system, the franchisee “retains autonomy as a manager and employer.” Patterson, 60
24   Cal. 4th at 478. “It is the franchisee who implements the operational standards on a
25   day-to-day basis, hires and fires store employees, and regulates workplace behavior.”
26   Id. In fact, franchisees retain complete control over the employees they choose to hire
27   in their franchises.
28
                                                     14
                                                                                      COMPLAINT
     EAST\177538368.1
Case 3:20-cv-02243-BAS-DEB Document 1 Filed 11/17/20 PageID.15 Page 15 of 26




 1                 47.   Indeed, franchisees do not embark on ownership and operation of
 2   franchised businesses as an “employee” of the franchisor.                 Quite the contrary,
 3   franchisees obtain an independent business for their own benefit and for the benefit
 4   of the brand which receives support from franchisors that is not available in ostensibly
 5   comparable independent business ventures, subject to the aforesaid controls and
 6   applicable contract provisions.
 7                                         Regulation of Franchising
 8                 48.   Franchise arrangements are heavily regulated, both at the state and
 9   federal level. Likewise, both state and federal law define what it means to be a
10   “franchise.”
11                 49.   Under two separate statutes, control is an essential element of all
12   franchised businesses.
13                 50.   First, control is an element of the definition of “franchise” under federal
14   law. Under the FTC Franchise Rule, a franchise is defined as “any continuing
15   commercial relationship or arrangement, whatever it may be called, in which the
16   terms of the offer or contract specify, or the franchise seller promises or represents,
17   orally or in writing, that:
18                       (1)    The franchisee will obtain the right to operate a business that is
19                 identified or associated with the franchisor’s trademark, or to offer, sell, or
20                 distribute goods, services, or commodities that are identified or associated with
21                 the franchisor's trademark;
22                       (2)    The franchisor will exert or has authority to exert a significant
23                 degree of control over the franchisee’s method of operation, or provide
24                 significant assistance in the franchisee's method of operation; and
25                       (3)    As a condition of obtaining or commencing operation of the
26                 franchise, the franchisee makes a required payment or commits to make a
27                 required payment to the franchisor or its affiliate.”
28
                                                        15
                                                                                         COMPLAINT
     EAST\177538368.1
Case 3:20-cv-02243-BAS-DEB Document 1 Filed 11/17/20 PageID.16 Page 16 of 26




 1   FTC Franchise Rule, 16 C.F.R. § 436.1(h) (emphasis added).
 2                 51.    The same concept is reflected in the state statute which regulates the sale
 3   of franchises in this State. The CFIL defines a “franchise” as a contract or agreement,
 4   either expressed or implied, whether oral or written, between two or more persons by
 5   which:
 6                        (1)    A franchisee is granted the right to engage in the business of
 7                 offering, selling or distributing goods or services under a marketing plan or
 8                 system prescribed in substantial part by a franchisor; and,
 9                        (2)    The operation of the franchisee’s business pursuant to such plan
10                 or system is substantially associated with the franchisor’s trademark, service
11                 mark, trade name, logotype, advertising or other commercial symbol
12                 designating the franchisor or its affiliate; and
13                        (3)    The franchisee is required to pay, directly or indirectly, a franchise
14                 fee.
15   Cal. Corp. Code § 31005(a) (emphasis added).
16                 52.    In fact, according to a release issued by the California Department of
17   Financial Protection and Innovation, the agency responsible for regulating
18   franchises,                (Commissioner’s          Release        3-F,        available        at
19   https://dfpi.ca.gov/commissioners-release-3-f/), “[i]f no marketing plan or system is
20   prescribed and the franchisee is left entirely free to operate the business according
21   to the franchisee’s own marketing plan or system, the agreement is not a franchise.”
22                 53.    Second, for a business relationship to constitute a “franchise” under the
23   FTC Franchise Rule, the franchisee must obtain the right to use the franchisor’s
24   trademark or service mark. The Lanham Act, in turn, obligates a licensor to exercise
25   control over the use of its trademark(s). “The Lanham Act allows the use of a
26   trademark by someone other than the owner only when the owner exercises sufficient
27   control over the nature and quality of the goods or services sold under the trademark
28
                                                        16
                                                                                            COMPLAINT
     EAST\177538368.1
Case 3:20-cv-02243-BAS-DEB Document 1 Filed 11/17/20 PageID.17 Page 17 of 26




 1   of the other.” William Finkelstein & James Sims, The Intellectual Property Handbook
 2   39 (2005). “Where a licensor fails to exercise adequate quality control over a licensee,
 3   a court may find that the trademark owner has abandoned the trademark, in which
 4   case the owner would be estopped from asserting rights to the trademark.”
 5   Barcamerica Int’l v. Tyfield Importers, Inc., 289 F.3d 589, 595 (9th Cir. 2002) (internal
 6   quotations omitted). The California Supreme Court and the Ninth Circuit Court of
 7   Appeals, in fact, have both recognized that a franchisor must have the freedom to
 8   “impose[] comprehensive and meticulous standards for marketing its trademarked
 9   brand and operating its franchises in a uniform way.” Patterson, 60 Cal. 4th at 478;
10   accord Salazar v. McDonald’s Corp., 939 F.3d 1051 (9th Cir. 2019).
11                 54.   The control over the methods, systems, and processes of the business that
12   licensors are required to exercise over the use of their trademarks benefits not just
13   franchisors, but consumers, who rightly assume that goods and services provided
14   under the same mark should carry the same level of quality. Such control also benefits
15   franchisees, who profit from the reputation and goodwill attached to the marks they
16   have been licensed to use.
17                                         California’s ABC Test
18                 55.   In April of 2018, the California Supreme Court issued its opinion in
19   Dynamex Operations W. v. Superior Court, 4 Cal. 5th 903 (2018). Dynamex adopted
20   a new test – the “ABC Test” – for determining whether a worker is an employee or
21   independent contractor for purposes of the Wage Orders of the Industrial Welfare
22   Commission, 8 Cal. Code Regs. § 11000, et seq.
23                 56.   Under the ABC Test, a worker is properly considered an independent
24   contractor to whom a Wage Order does not apply only if the hiring entity establishes
25   each of the following three criteria:
26
27
28
                                                      17
                                                                                       COMPLAINT
     EAST\177538368.1
Case 3:20-cv-02243-BAS-DEB Document 1 Filed 11/17/20 PageID.18 Page 18 of 26




 1                 (A)    that the worker is free from the control and direction of the hirer in
 2                 connection with the performance of the work, both under the contract for the
 3                 performance of such work and in fact;
 4                 (B)    that the worker performs work that is outside the usual course of the
 5                 hiring entity’s business; and
 6                 (C)    that the worker is customarily engaged in an independently established
 7                 trade, occupation, or business of the same nature as the work performed for the
 8                 hiring entity.
 9   Dynamex, 4 Cal. 5th at 916-917.
10                 57.    On September 11, 2019, the California Legislature passed AB-5, which,
11   among other things, was intended to “codify the decision of the California Supreme
12   Court in Dynamex and ... clarify the decision’s application in state law.” Cal. Labor
13   Code § 2750.3. The law, which was signed by the Governor on or about September
14   18, 2019, makes the ABC Test applicable to the provisions of the Labor Code, the
15   Unemployment Insurance Code, and the Wage Orders of the Industrial Welfare
16   Commission.
17                 58.    Under AB-5: “[A] person providing labor or services for remuneration
18   shall be considered an employee rather than an independent contractor unless the
19   hiring entity demonstrates that all of the following conditions are satisfied:
20                        (A)       The person is free from the control and direction of the hiring
21                 entity in connection with the performance of the work, both under the contract
22                 for the performance of the work and in fact;
23                        (B)       The person performs work that is outside the usual course of the
24                 hiring entity’s business; and
25                        (C)       The person is customarily engaged in an independently
26                 established trade, occupation, or business of the same nature as that involved
27                 in the work performed.
28
                                                         18
                                                                                          COMPLAINT
     EAST\177538368.1
Case 3:20-cv-02243-BAS-DEB Document 1 Filed 11/17/20 PageID.19 Page 19 of 26




 1                 59.   AB-5 took effect on January 1, 2020.
 2                 60.   On September 4, 2020, the Governor signed AB-2257, which revised and
 3   recast the provisions of AB-5 and created certain exemptions. Under AB-2257, the
 4   ABC Test applies to provisions of the Labor Code, the Unemployment Insurance
 5   Code, and the Wage Orders of the Industrial Welfare Commission. AB-2257 took
 6   immediate effect on September 4, 2020.
 7                  The Purposes of AB-5 Are Not Served by Applying it to Franchises
 8                 61.   AB-5’s stated intent is to address the “harm to misclassified workers who
 9   lose significant workplace protections, the unfairness to employers who must compete
10   with companies that misclassify, and the loss to the state of needed revenue from
11   companies that use misclassification to avoid obligations such as payment of payroll
12   taxes, payment of premiums for workers’ compensation, Social Security,
13   unemployment, and disability insurance.” AB-5, § 1(b).
14                 62.   The California Legislature enacted the ABC Test in order “to ensure
15   workers who are currently exploited by being misclassified as independent
16   contractors instead of recognized as employees have the basic rights and protections
17   they deserve under the law... By codifying the California Supreme Court’s landmark,
18   unanimous Dynamex decision, this act restores these important protections to
19   potentially several million workers who have been denied these basic workplace
20   rights that all employees are entitled to under the law.” AB-F 1(e).
21                 63.   The franchise relationship is properly outside the ambit of California’s
22   ABC Test, which was implemented to ensure that workers who should properly be
23   classified as employees have access to, among other things, workers compensation
24   and unemployment benefits. These kinds of employee benefits are not appropriate
25   for franchisees who, by definition, are owners granted the “right to operate a business”
26   (16 CFR 336.1(h)(1)). Instead, as independent business owners, franchisees keep
27   their businesses’ profits, can sell their businesses, can access tax benefits like
28
                                                      19
                                                                                       COMPLAINT
     EAST\177538368.1
Case 3:20-cv-02243-BAS-DEB Document 1 Filed 11/17/20 PageID.20 Page 20 of 26




 1   business-related deductions, and are eligible for programs for business owners, like
 2   the Paycheck Protection Program, that employees cannot access.
 3                 64.   The franchise model offers franchisees independence as business owners
 4   to operate their own businesses, while also receiving the benefits of being part of a
 5   system. While system standards may be uniform across locations, how one franchisee
 6   or another chooses to manage his or her business can vary greatly. Notably, franchise
 7   agreements that govern the relationship between franchisor and franchisee typically
 8   specify that franchisees are responsible for their own employment decisions and give
 9   franchisees the day-to-day control necessary to operate their individual businesses,
10   subject to limited controls designed to protect the brand and consumer goodwill.
11   Unlike employees, franchisees also build equity in their businesses and benefit from
12   that equity when franchisees sell their businesses.
13                 65.   In addition, franchisees are already required to pay appropriate payroll
14   and withholding taxes on behalf of their employees, furnish them with appropriate
15   workers’ compensation insurance, and otherwise comply with wage and other
16   employee protections in accordance with state law and federal law. As a result, AB-
17   5’s stated intent is inapplicable in the franchise context, where workers are already
18   considered employees of their respective franchised business and receive the
19   attendant employment protections and benefits under California law.
20   When Applied to Franchises, California’s ABC Test is Preempted by the FTC
21   Franchise Rule
22                 66.   The FTC Franchise Rule authorizes and regulates the sale of franchises.
23                 67.   Under the FTC Franchise Rule, franchise relationships and employment
24   relationships are mutually exclusive – i.e. a franchise is not an employment
25   relationship and an employment relationship is not a franchise. The FTC Franchise
26   Rule Compliance Guide states that employment relationships “are excluded from
27   coverage.” See https://www.ftc.gov/system/files/documents/plain-language/bus70-
28
                                                     20
                                                                                      COMPLAINT
     EAST\177538368.1
Case 3:20-cv-02243-BAS-DEB Document 1 Filed 11/17/20 PageID.21 Page 21 of 26




 1   franchise-rule-compliance-guide.pdf. As long ago as 1978, in the Statement of Basis
 2   and Purpose Relating to Disclosure Requirements and Prohibitions Concerning
 3   Franchising and Business Opportunity Ventures, the FTC drew a distinction between
 4   employees and franchisees: “The popularity of franchising is, to a large extent, the
 5   result of the nature of franchising, a bringing together of persons who desire to be
 6   their own bosses with those who have an accepted product or a proven operating
 7   procedure and who have a need for expansion of capital and new management talent.
 8   Thus, franchising allows a firm to expand more rapidly than could be expected
 9   through internal growth, since it is designed to allow individuals to have more
10   autonomy than mere employees while working at the same time with a profit
11   incentive.”
12                 68.   If interpreted strictly, the “A” Prong of California’s ABC Test could
13   convert all franchises, as defined by the FTC Franchise Rule, into employment
14   relationships, remove franchises from the purview of the FTC Franchise Rule and,
15   therefore, stand as an obstacle to the accomplishment and execution of the full
16   purposes and objectives of Congress, including the authorization and regulation of the
17   sale of franchises.
18                 69.   Under Prong A of the ABC Test, a franchisee is deemed an employee
19   rather than an independent contractor unless the franchisee is free from the control
20   and direction of the hiring entity in connection with the performance of the work, both
21   under the contract for the performance of the work and in fact. However, under the
22   FTC Franchise Rule and the plain language of the Lanham Act, a franchisee cannot
23   be free from the control and direction of the franchisor. Therefore, when interpreted
24   strictly, Prong A classifies every franchisee as an “employee” of the franchisor.
25                 70.   Similarly, under Prong B of the ABC Test, a person may not be classified
26   as an independent contractor unless that person “performs work that is outside the
27   usual course of the hiring entity’s business.” Cal. Labor Code § 2775(b)(1)(B). By
28
                                                     21
                                                                                      COMPLAINT
     EAST\177538368.1
Case 3:20-cv-02243-BAS-DEB Document 1 Filed 11/17/20 PageID.22 Page 22 of 26




 1   definition, all franchisees are granted the right to operate a business that is identified
 2   or associated with the franchisor’s trademark. 16 C.F.R. 436.1(h). If operating a
 3   business identified or associated with the franchisor’s trademark (or offering, selling,
 4   or distributing goods, services, or commodities that are identified or associated with
 5   the franchisor’s trademark) is considered performing work that is within the usual
 6   course of the franchisor’s business, then Prong B of the ABC Test would convert all
 7   franchise relationships into employment relationships.
 8                 71.   By converting all franchises into employment relationships if interpreted
 9   strictly, California’s ABC Test removes all franchises from the purview of the FTC
10   Franchise Rule.           It therefore stands as an obstacle to the accomplishment and
11   execution of the full purposes and objectives of Congress, including the authorization
12   and regulation of the sale of franchises.
13            When Applied to Franchises, California’s ABC Test is Preempted by the
14                                              Lanham Act
15                 72.   One purpose and objective of the Lanham Act is to protect a trademark
16   owner’s investment in the trademark. The Act specifically provides that “[t]he intent
17   of this chapter is to regulate commerce within the control of Congress by making
18   actionable the deceptive and misleading use of marks in such commerce; to protect
19   registered marks used in such commerce from interference by State, or territorial
20   legislation; to protect persons engaged in such commerce against unfair competition;
21   to prevent fraud and deception in such commerce by the use of reproductions, copies,
22   counterfeits, or colorable imitations of registered marks; and to provide rights and
23   remedies stipulated by treaties and conventions respecting trademarks, trade names,
24   and unfair competition entered into between the United States and foreign nations.”
25   15 U.S.C. § 1127.
26                 73.   A critical piece of the trademark’s value to the trademark owner is the
27   well-established right to license the trademark, so long as the trademark owner
28
                                                      22
                                                                                       COMPLAINT
     EAST\177538368.1
Case 3:20-cv-02243-BAS-DEB Document 1 Filed 11/17/20 PageID.23 Page 23 of 26




 1   maintains control over the quality of the goods and services sold under the trademark
 2   by the licensee. Franchising is one such form of licensing.
 3                 74.   The Lanham Act expressly “protect[s] registered marks used in such
 4   commerce from interference by State or territorial legislation.” 15 U.S.C. § 1127.
 5                 75.   California’s ABC Test is preempted with respect to franchisors and
 6   franchisees because it “stand[s] as an obstacle to the accomplishment and execution
 7   of the full purposes and objectives of Congress” (Hillman v. Maretta, 569 U.S. 483,
 8   490 (2013)) including, without limitation, the protection of a trademark owner’s
 9   investment in its trademark, its right to license the use of that mark, and its right and
10   obligation to control the use of the mark.
11                 76.   Franchising is fundamentally incompatible with the obligations that
12   would be triggered if franchisees were deemed employees of franchisors under
13   California’s ABC Test. For example, all franchise systems contemplate the franchisee
14   will retain the profits and bear the losses of its own business. However, the California
15   Labor Code requires employers to indemnify their employees for all necessary
16   expenditures or losses incurred by the employee in direct consequence of the
17   discharge of his or her duties, meaning the franchisor (at least arguably) would need
18   to bear the franchisee’s losses. Most franchise systems require franchisees to pay the
19   franchisor an initial franchise fee and/or ongoing royalty fees in return for the rights
20   and support that the franchisor provides to the franchisee. However, the California
21   Labor Code prohibits an employer from compelling any employee to patronize his
22   employer in the purchase of anything of value, meaning the franchisor (at least
23   arguably) could not charge the franchisee such fees. Franchising is not viable if the
24   franchisor must bear all the franchisee’s losses and expenses and cannot charge any
25   fees to the franchisee, as AB-5 would (at least arguably) require if interpreted strictly.
26
27
28
                                                   23
                                                                                    COMPLAINT
     EAST\177538368.1
Case 3:20-cv-02243-BAS-DEB Document 1 Filed 11/17/20 PageID.24 Page 24 of 26




 1                                    FIRST CLAIM FOR RELIEF
 2                              Declaratory Relief (28 U.S.C. section 2201)
 3                 77.   Plaintiffs incorporate by reference Paragraphs 1 through 76 of their
 4   Complaint, inclusive, as and for this Paragraph 77, as if fully set forth herein.
 5                 78.   Under the Supremacy Clause of the U.S. Constitution, Plaintiffs’
 6   members may not to be subjected to or punished under state laws that are preempted
 7   by federal law.
 8                 79.   An actual controversy exists among the parties because Plaintiffs assert
 9   that the application of California’s ABC Test to franchisors and franchisees is
10   preempted by federal law, specifically the FTC Franchise Rule and the Lanham Act,
11   while Defendants assert it is not.
12                 80.   Plaintiffs seek a declaration that the application of California’s ABC Test
13   to franchisors and franchisees, as defined by the FTC Franchise Rule, is preempted
14   by federal law, specifically the FTC Franchise Rule and the Lanham Act.
15                                   SECOND CLAIM FOR RELIEF
16                                           (Injunctive Relief)
17                 81.   Plaintiffs incorporate by reference Paragraphs 1 through 80 of their
18   Complaint, inclusive, as and for this Paragraph 81, as if fully set forth herein.
19                 82.   Defendants should be preliminarily and permanently enjoined from
20   enforcing against franchisors and franchisees California’s ABC Test.
21                 83.   Enforcement against franchisors and franchisees of California’s ABC
22   Test severely and irreparably harms Plaintiffs’ members. Absent an injunction,
23   Plaintiffs’ members will suffer severe and irreparable harm, which includes, without
24   limitation, the risk of civil liability, criminal liability, and determinations which
25   threaten the viability and goodwill of their businesses and their constitutional rights.
26                 84.   As a result, the Plaintiffs and their members have no adequate remedy at
27   law.
28
                                                       24
                                                                                         COMPLAINT
     EAST\177538368.1
Case 3:20-cv-02243-BAS-DEB Document 1 Filed 11/17/20 PageID.25 Page 25 of 26




 1                 85.   Plaintiffs’ members’ injuries are preventable and redressable with
 2   appropriate injunctive relief that prevents Defendants from enforcing the ABC Test
 3   against franchisors and franchisees.
 4                 86.   The balance of harms weighs in favor of the entry of injunctive relief.
 5   Defendants cannot claim an interest in the enforcement of an unconstitutional law.
 6                 87.   The public interest also favors the entry of injunctive relief because the
 7   public is interested in the enforcement of constitutional rights and because
 8   franchising, and the continued viability of the franchise business model, is beneficial
 9   to the public and the California economy.
10                                            Prayer for Relief
11                 WHEREFORE, Plaintiffs demand judgment against Defendants as follows:
12                 A.    A declaration that, with respect to franchisors and franchisees, as those
13   terms are defined by the FTC’s Franchise Rule, California’s ABC Test is preempted
14   by federal law;
15                 B.    A preliminary and permanent injunction prohibiting Defendants, and any
16   division, board, or commission within such Defendants, from enforcing California’s
17   ABC Test with respect to franchisors and franchisees; and
18                 C.    Such other relief as this Court deems just and proper.
19
20
21
22
23
24
25
26
27
28
                                                      25
                                                                                        COMPLAINT
     EAST\177538368.1
Case 3:20-cv-02243-BAS-DEB Document 1 Filed 11/17/20 PageID.26 Page 26 of 26




 1                                     Respectfully submitted,
     DATED: November 17, 2020         _/s/ Karen C. Marchiano________________
 2                                    DLA PIPER LLP (US)
 3                                    By: Karen C. Marchiano
                                      Norman Leon
 4                                    BRYAN CAVE LEIGHTON PAISNER LLP
 5                                    Jonathan Solish

 6                                    Attorneys for Plaintiff International Franchise
                                      Association
 7                                    __/s/ Grant A. Nigolian________________
 8                                    GRANT NIGOLIAN, P.C.
                                      By: Grant A. Nigolian
 9                                    MARKS & KLEIN LLP
10                                    Justin M. Klein
                                      Andrew P. Bleiman
11                                    Attorneys for Plaintiffs International
12                                    Franchise Association, Asian American Hotel
                                      Owners Association, The Supercuts
13                                    Franchisee Association, and the DD
                                      Independent Franchise Owners Association
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           26
                                                                            COMPLAINT
     EAST\177538368.1
